J. S54039/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                            Appellee        :
                                            :
                    v.                      :
                                            :
G. F. K.                                    :
                                            :
                            Appellant       :     No. 756 EDA 2015

            Appeal from the Judgment of Sentence January 29, 2015
                In the Court of Common Pleas of Wayne County
               Criminal Division No(s).: CP-64-CR-0000466-2013

BEFORE: BOWES, PANELLA, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                    FILED NOVEMBER 06, 2015

        Appellant, G. F. K., appeals from the judgment of sentence entered in

the Wayne County Court of Common Pleas. Following a jury trial, Appellant

was convicted of rape forcible compulsion,1 involuntary deviate sexual

intercourse with child,2 aggravated indecent assault,3 and corruption of

minors.4      Appellant was sentenced to 50 to 101 years’ imprisonment.




*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 3121(a)(1).
2
    18 Pa.C.S. § 3123(b).
3
    18 Pa.C.S. § 3125(a)(7).
4
    18 Pa.C.S. § 6301(a)(1).
J.S54039/15


Appellant challenges the sufficiency of the evidence and contends the

sentence was excessive. We affirm.

      We adopt the facts as set forth in the trial court opinion. 5     Trial Ct.

Op., 5/8/15, at 4-16. At trial, Appellant testified that the four minor victims

were related to him. Three of the victims were his nieces and one was his

sister-in-law’s sister. N.T., 11/12/14, at 67. He denied the allegations from

C.K. Id. at 68-69. He also denied the allegations from B.M. Id. at 69. He

denied the allegations from V.K. Id. at 69-70. He denied playing truth or

dare with any of the victims. Id. at 72. He denied that anything “occurred

on at least one of those Christmas present wrapping nights . . . .” Id. at 83.

He denied having sexual intercourse with C.K. Id. at 84. He denied having

sexual intercourse with C.W.       Id. at 85.    He denied “perpetrat[ing] any

sexual abuse on” C.W. Id. at 86. He denied having “any improper sexual,

or untoward contact with” V.K. Id.

      Appellant testified, inter alia, as follows:

         [Defendant’s Counsel]: . . . [I]f you say that you didn’t
         commit any of these crimes, do you have any reason or
         you have . . . any reason [sic] suspect what the root or the
         basis of the reporting was against you from the girls?

         A: The girls generally feeling hurt over their, over family
         issues.

         Q: What sort of family issues are you talking about?

5
  We note that Appellant entered a plea of nolo contendere on June 27,
2014. On August 18, 2014, he filed a motion to withdraw the plea. On
September 2, 2014, the court granted the motion.



                                       -2-
J.S54039/15


       A: Their grandmother abandoning their grandfather in
       Michigan, or Minnesota, abandoning the family and then
       suddenly popping back in their life’s [sic].

       Q: Well were there any family fractures that would be
       closure [sic] than grandma and the children?

       A: Yeah, there was [sic] physical altercation between
       myself and [B.K.]

       Q: And that would be your brother, [B.K.]?

       A: Yes, sir.

       Q: Do you recall about when that occurred?

       A: 2008.

       Q: Were any of the girls present at or about that time?

       A: [C.K.] and [V.K.]

       Q: And where did this occur?

       A: In the drive way in front of the big bay window at the
       end of the home where the girls were.

                               *      *   *

       Q: Was that a physical altercation?

       A: Yes, sir.

       Q: . . . Physical between you and your brother, [B.K.]?

       A: Yes, sir.

       Q: In the presence of two of the girls?

       A: They stood at the bedroom window and seen [sic] it all.

                               *      *   *




                                   -3-
J.S54039/15


        [The Commonwealth]: Isn’t it true that [B.K.] was a
        drinker . . . ?

        A: Yes, ma’am.

        Q: Isn’t it true that this fight was you defending [C.K. and
        V.K.’s mother] against [B.K.] when he was drunk?

        A: Yes, ma’am.

        Q: And you’re telling this jury today that these girls are
        making this up against you because you defended their
        mother?

        A: They didn’t see it as that at the time, ma’am. All they
        saw was me yank my brother out of the car and start
        pounding on him.

Id. at 87-88, 106.

     Appellant was sentenced on January 29, 2015.         On count 1, rape

forcible compulsion, Appellant was sentenced to ten to twenty years’

imprisonment. On counts 2, 3, 4, and 5, rape forcible compulsion, he was

sentenced to six to twelve years’ imprisonment.     The sentences were all

consecutive to that imposed on the prior count.      Appellant was given a

concurrent sentence of ten to twenty years’ imprisonment on count 6,

involuntary deviate sexual intercourse.   On count 11, aggravated indecent

assault, Appellant was given a concurrent sentence of three to ten years’

imprisonment. On count 12, rape of a child, Appellant was sentenced to ten

to twenty years’ imprisonment to run consecutively to count 5.     Appellant

was sentenced to ten to twenty years on count 13, involuntary deviate

sexual intercourse, concurrent to count 1.     On count 14, rape, he was



                                   -4-
J.S54039/15


sentenced    to    five-and-one-half-years   to   eleven   years’   imprisonment,

consecutive to count 12.       Appellant was sentenced to six months to two

years’ imprisonment on count 15, corruption of minors, consecutive to count

14. He filed a motion for post trial relief on February 9, 2015. The motion

was denied on February 12, 2015. This timely appeal followed. Appellant

filed a court ordered Pa.R.A.P. 1925(b) statement of errors complained of on

appeal and the trial court filed a responsive opinion.

      Appellant raises the following issues for our review:

         1. Whether the Commonwealth sustained its burden of
         proof beyond a reasonable doubt relative to the charges
         for which [Appellant] was convicted?

         2. Whether the sentence imposed by the Trial Court was
         excessive and utterly harsh and oppressive?

Appellant’s Brief at 7.

      First, Appellant contends the Commonwealth did not sustain its burden

of proof beyond a reasonable doubt relative to the charges for which he was

convicted.    Appellant contends that one victim, C.K., testified as to one

incident of sexual intercourse with him and therefore the guilty verdict on

Counts 2-5 should be vacated. Id. at 16-17. C.K. testified that Appellant

“[w]alked into my room, he shut the door and locked it and push me down

on the bed, which wasn’t hard since I was already laying down for bed. He

pushed me down on the bed, held my arms down and he stuck his penis in

my vagina.”       Id. at 16.   He contends that she was unable to specify the

timeframe. Id. Appellant avers that the testimony in support of Counts 2-5


                                       -5-
J.S54039/15


is based upon “sparse testimony” and “vague testimony.” Id. at 16-17. He

concludes “[t]he rape convictions of counts 2, 3, 4, and 5 must be vacated.”

Id. at 17.

      Appellant avers the rape conviction under Count 12 must be vacated

based upon the testimony of a second victim, B.M., that during a Truth or

Dare game, Appellant put “his penis in us.”          Id. at 17.    “There is no

explanation as to what part of her body was penetrated by [Appellant’s]

penis.”   Id.   He contends “[t]here is little, if any confirmation of the rape

charge in Count 14,” of C.W., because she testified that Appellant “[t]ook off

his pants and pulled his penis out . . . and he would penetrate me.”        Id.

Appellant argues “it is left to the imagination of the jury what [he] allegedly

penetrated. Convictions cannot rest on imagination.” Id.

      Appellant claims the convictions in Counts 6 and 13 for involuntary

deviate sexual intercourse must be vacated because “the testimony only

reflects vague recollections of [C.K. and B.M.]” Id. at 19. He avers:

          [C.K.] testifies firstly that [Appellant] asked her to touch
          his balls and then asked [B.M.] to lick his penis and lick his
          balls. [C.K.] only testifies that she saw [B.M.] do that and
          also testifies “yes,” in response to a question “Did you do
          that?” Nowhere in testimony or in the record is it ever
          learned what she actually allegedly did.          The same
          testimony surrounds the proof of Count 13. [B.M.] recalls
          having been dared to put her mouth on [Appellant’s]
          penis.      “And did you do that,” questioned the
          Commonwealth. Her response was “yes.” The lingering
          question, however, was what did she really do?

             Again, the testimony only reflects vague recollections of
          the witnesses . . . .


                                      -6-
J.S54039/15



Id. at 19.6

      Appellant claims that “[t]he Aggravated Indecent Assault charge under

Count 11 is also specious. There must be some time frame.” Id. at 20. He

states C.K. “testified that ‘. . . Normally, every time he raped me . . .’

[Appellant] put his finger in her vagina.” Id.

      Appellant contends the corruption of minors charge in Count 15 must

also be vacated as it “stems from testimony from [V.K.] that she saw [B.M.]

and [C.K.] touch [Appellant’s] ‘weiner’ and put their mouths on [his] ‘weiner’

and that [he], some five years later, rubbed her crotch.”      Id. at 21.   He

concludes that “the convictions tied to Counts 11 and 25 must be vacated,

too.” Id.

      Prior to addressing Appellant’s specific arguments, we examine the

distinctions between sufficiency of the evidence and weight of the evidence

challenges.

            A challenge to the sufficiency of the evidence is entirely
         distinct from a challenge to the weight of the evidence.

6
  Appellant avers the Commonwealth did not establish the date when any of
the rape and involuntary deviate sexual intercourse offenses occurred. Id.
at 20. In Commonwealth v. Niemetz, 422 A.2d 1369 (Pa. Super. 1980),
the defendant was convicted of a “rape, involuntary deviate sexual
intercourse, indecent assault and corruption of minors” which occurred over
a period of several years. Id. at 1372. In Niemetz, this Court rejected the
defendant’s contention “that the trial court improperly permitted the victim
to testify to incidents of rape without requiring her to specify the dates of
such occurrences.” Id. at 1373.




                                     -7-
J.S54039/15



              The distinction between these two challenges is
          critical. A claim challenging the sufficiency of the
          evidence, if granted, would preclude retrial under the
          double jeopardy provisions of the Fifth Amendment
          to the United States Constitution, and Article I,
          Section 10 of the Pennsylvania Constitution, whereas
          a claim challenging the weight of the evidence if
          granted would permit a second trial.

             A claim challenging the sufficiency of the evidence
          is a question of law.       Evidence will be deemed
          sufficient to support the verdict when it establishes
          each material element of the crime charged and the
          commission thereof by the accused, beyond a
          reasonable doubt. Where the evidence offered to
          support the verdict is in contradiction to the physical
          facts, in contravention to human experience and the
          laws of nature, then the evidence is insufficient as a
          matter of law. When reviewing a sufficiency claim
          the court is required to view the evidence in the light
          most favorable to the verdict winner giving the
          prosecution the benefit of all reasonable inferences
          to be drawn from the evidence.

              A motion for new trial on the grounds that the
          verdict is contrary to the weight of the evidence,
          concedes that there is sufficient evidence to sustain
          the verdict.     Thus, the trial court is under no
          obligation to view the evidence in the light most
          favorable to the verdict winner. An allegation that
          the verdict is against the weight of the evidence is
          addressed to the discretion of the trial court. A new
          trial should not be granted because of a mere conflict
          in the testimony or because the judge on the same
          facts would have arrived at a different conclusion. A
          trial judge must do more than reassess the
          credibility of the witnesses and allege that he would
          not have assented to the verdict if he were a juror.
          Trial judges, in reviewing a claim that the verdict is
          against the weight of the evidence do not sit as the
          thirteenth juror. Rather, the role of the trial judge is
          to determine that notwithstanding all the facts,
          certain facts are so clearly of greater weight that to


                                   -8-
J.S54039/15


              ignore them or to give them equal weight with all the
              facts is to deny justice.

Commonwealth v. Smith, 853 A.2d 1020, 1028 (Pa. Super. 2004)

(citation omitted).

        Appellant’s   arguments   ignore    the   fundamental   standards   of   a

sufficiency challenge, which require this Court to review the evidence in the

light most favorable to the Commonwealth.            See id.    Accordingly, his

arguments are tantamount to a review of the trial evidence in a light most

favorable to himself and thus assail the weight, rather than the sufficiency,

of the evidence.      Cf. Commonwealth v. Palo, 24 A.3d 1050, 1055 (Pa.

Super. 2011).

        As a prefatory matter, we consider whether Appellant has waived the

issue of the weight of the evidence. Pennsylvania Rule of Criminal Procedure

607 requires that a claim that the verdict was against the weight of the

evidence “be raised with the trial judge in a motion for a new trial.”

Pa.R.Crim.P. 607(A).7 The failure to raise a challenge to the weight of the


7
    Rule 607 provides:

           (A) A claim that the verdict was against the weight of the
           evidence shall be raised with the trial judge in a motion for
           a new trial:

                                   *    *     *

           (2) by written motion at any time before sentencing; or

           (3) in a post-sentence motion.



                                       -9-
J.S54039/15


evidence in the trial court results in the waiver of the challenge for the

purposes of appeal. Smith, 853 A.2d at 1028.

      Instantly, prior to sentencing, Appellant raised the weight of the

evidence claim in his motion for post trial relief   See Mot. for Extraordinary

Post Trial Relief Pursuant to Rule 704 Pa.R.Crim.P. in the Form of a Mot. for

J. of Acquittal, or in the Alternative a Mot. in Arrest of J., and or Mot. for

New Trial, 11/24/14, at 5. The trial court denied the motion on November

25, 2014.    Appellant raised the weight of the evidence claim in his post

sentence motion.       Mot. for Post Trial Relief Pursuant to Rule 720

Pa.R.Crim.P., 2/9/15, at 5. Therefore, we need not find the issue waived.

See Pa.R.Crim.P. 607(A)(2)-(3).

      As noted above, our review is limited to whether the trial court abused

its discretion in denying Appellant’s motion for a new trial. See Smith, 853

A.2d at 1028. This Court has stated:

         [A] new trial should be awarded when the jury’s verdict is
         so contrary to the evidence as to shock one’s sense of
         justice and the award of a new trial is imperative so that
         right may be given another opportunity to prevail. Stated
         another way, . . . this Court has explained that the
         evidence must be so tenuous, vague and uncertain that
         the verdict shocks the conscience of the court.

Commonwealth v. Sullivan, 820 A.2d 795, 806 (Pa. Super. 2003)

(quotation marks and citation omitted).         Furthermore, “a trial court’s




Pa.R.Crim.P. 607(A)(2)-(3).



                                     - 10 -
J.S54039/15


exercise of discretion in finding that a verdict is or is not against the weight

of the evidence is ‘[o]ne of the least assailable reasons for granting or

denying a new trial.’”   Id. (citing Commonwealth v. Widmer, 744 A.2d

745, 753 (Pa. 2000)).

      Instantly, the trial court opined:

            Under count #1, a jury found that from August 15,
         2006 to August 14, 2007, [Appellant] raped his eight (8)
         year old niece, [C.K.]

                                   *     *      *

            Here, the jury obviously found [C.K.’s] testimony
         credible and chose not to believe [Appellant’s] version of
         the events.
                                *   *    *

            Under Counts #2, #3, #4, and #5, a jury found that
         from August 15, 2007 to August 14, 2011, [Appellant]
         raped his niece [C.K.] on four (4) other separate
         occasions.

                                   *     *      *

            Here, once again, the jury found [C.K.’s] testimony
         credible and chose not to believe [Appellant’s] version of
         the events. It was within the province of the jury as fact-
         finder to resolve all issues of credibility . . . . This [c]ourt
         does not find the evidence to be weak and inconclusive.
         [C.K.] specifically testified that she was less than 13 years
         of age when [Appellant] raped her: (1) on the pull-out
         couch in [C.K.’s] family home, (2) on [Appellant’s] couch
         in Honesdale, (3) on [Appellant’s] floor in Honesdale, and
         (4) on [C.K.’s] bed during “Truth or Dare.”

                                   *     *      *

            Under Count #12, a jury found that from July 6, 2006
         to December 25, 2007, [Appellant] raped his brother’s nine
         (9) year old sister-in-law, [B.M.]


                                       - 11 -
J.S54039/15



                               *     *      *

          Here, the jury obviously found [B.M.’s] testimony
       credible and chose not to believe [Appellant’s] version of
       events.

                               *     *      *

          Under Count #14, a jury found that from July 25, 2000
       to February 13, 2003, [Appellant] raped his five (5) year
       old niece, [C.W.]

                               *     *      *

          Here, the jury obviously found [C.W.’s] testimony
       credible and chose not to believe [Appellant’s] version of
       the events.

                               *     *      *

          Under Count #6, a jury found that from Agust 15,
       2006, to August 14, 2007, [Appellant] engaged in
       involuntary deviate sexual intercourse with his niece,
       [C.K.]

                               *     *      *

          Here, the jury obviously found [C.K.’s] testimony
       credible and chose not to believe [Appellant’s] version of
       the events.

                               *     *      *

          Under Count #13, a jury found that from July 7, 2006
       to December 15, 2007, [Appellant] engaged in involuntary
       deviate sexual intercourse with his brother’s sister-in-law,
       [B.M.]

                               *     *      *

          Here, the jury obviously found [B.M.’s] testimony
       credible and chose not to believe [Appellant’s] version of
       the events.


                                   - 12 -
J.S54039/15



                               *     *      *

          Under Count #11, a jury found that [Appellant]
       committed Aggravated Indecent Assault against his niece,
       [C.K.]

                               *     *      *

          Here, the jury obviously found [C.K.’s] testimony
       credible and chose not to believe [Appellant’s] version of
       the events.

                               *     *      *

         Under Count #15, a jury found that [Appellant]
       committed Corruption of Minors[, as to V.K.]

                               *     *      *

          Here, the jury obviously found [V.K.’s] testimony
       credible and chose not to believe [Appellant’s] version of
       the events.

                               *     *      *

          The jury in this case listened to four (4) young ladies
       recount how [Appellant] took the innocence of childhood
       away from them. According to [Appellant’s] testimony, all
       four (4) of these young ladies are liars. The reason he
       provided was that they were upset with him over a
       physical altercation that took place between him and his
       brother, [B.K.]. [Appellant] testified that the fight started
       because [B.K.] was drunkenly beating his wife. According
       to [Appellant], [C.K.] and [V.K.] witnessed the altercation
       and did not understand that he was trying to defend their
       mother. The jury obviously did not find [Appellant’s]
       reason to be credible. This [c]ourt agrees with the jury
       and does not find the verdict so contrary to the evidence
       as to make the award of a new trial imperative.




                                   - 13 -
J.S54039/15


Trial Ct. Op. at 4-5, 7-14, 16, 18. We discern no abuse of discretion by the

trial court in denying Appellant’s motion for a new trial. See Sullivan, 820

A.2d at 806.

      Lastly, Appellant contends the sentence imposed by the trial court was

excessive and utterly harsh and oppressive.8          Appellant’s Brief at 7.

Appellant challenges the discretionary aspect of his sentence.            When

appealing the discretionary aspects of a sentence, an appellant must invoke

this Court’s jurisdiction by including in his brief a separate concise statement

demonstrating a substantial question as to the appropriateness of the

sentence under the Sentencing Code.       Pa.R.A.P. 2119(f).   “The statement

shall immediately precede the argument on the merits with respect to the

discretionary aspects of the sentence.” Id.

      Instantly, Counsel has not included a separate Rule 2119(f) statement

in the appellate brief.   Nevertheless, because the Commonwealth has not

objected to this deficiency and we may discern the gist of Appellant’s claim,




8
  We note that the certified record did not include the January 29, 2015
sentencing transcript, which we deem necessary for our review of
Appellant’s sentencing issues. Upon informal inquiry by this Court, the trial
court provided that transcript as a supplemental record.           We remind
Appellant’s counsel, “Our law is unequivocal that the responsibility rests
upon the appellant to ensure that the record certified on appeal is complete
in the sense that it contains all of the materials necessary for the reviewing
court to perform its duty.” See Commonwealth v. B.D.G., 959 A.2d 362,
372 (Pa. Super. 2008) (citations omitted).




                                     - 14 -
J.S54039/15


we decline to find waiver on the lack of a 2119(f) statement.                       See

Commonwealth v. Shugars, 895 A.2d 1270, 1274 (Pa. Super. 2006).

      Appellant claims that, although the imposition of consecutive or

concurrent sentences for multiple convictions is discretionary, his “sentence

is actually a life sentence and one highly excessive regardless of the

charges and the impact such crimes have on victims.”                          Appellant’s

Brief at 26 (emphasis added).

      As a prefatory matter, we consider whether Appellant has waived the

issue. Our Rules of Appellate Procedure set forth the required contents of

appellate briefs.     “The statement of the questions involved must state

concisely    the   issues   to   be   resolved,   expressed   in   the    terms      and

circumstances of the case but without necessary detail.” Pa.R.A.P. 2116(a).

“The argument shall be divided into as many parts as there are questions to

be argued; and shall have at the head of each part─in distinctive type or in

type distinctively displayed─the particular point treated therein, followed by

such discussion and citation of authorities as are deemed pertinent.”

Pa.R.A.P. 2119(a). “Citations of authorities must set forth the principle for

which they are cited.” Pa.R.A.P. 2119(b).

      “[W]here an appellate brief fails to provide any discussion of a claim

with citation to relevant authority or fails to develop the issue in any other

meaningful     fashion      capable    of   review,   that    claim      is     waived.”

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009). Instantly, in



                                        - 15 -
J.S54039/15


the argument section of Appellant’s brief, he contends he has raised a

substantial question.9 However, he does not present any discussion of the

issue with citation to relevant authority. Therefore, we could find the issue

waived. See id.

      Assuming, arguendo, that the issue was not waived, and that

Appellant raised a substantial question, we shall address the discretionary

aspect of his sentence. Our standard of review is guided by the following

principles:

              Sentencing is a matter vested in the sound discretion
              of the sentencing judge, and a sentence will not be
              disturbed on appeal absent a manifest abuse of
              discretion. An abuse of discretion is more than just
              an error in judgment and, on appeal, the trial court
              will not be found to have abused its discretion unless
              the record discloses that the judgment exercised was
              manifestly unreasonable, or the result of partiality,
              prejudice, bias, or ill-will.

         More specifically, 42 Pa.C.S.A. § 9721(b) offers the
         following guidance to the trial court’s sentencing
         determination:

              [T]he sentence imposed should call for confinement
              that is consistent with the protection of the public,
              the gravity of the offense as it relates to the
              impact on the life of the victim and on the
              community, and the rehabilitative needs of the
              defendant.

         42 Pa.C.S.A. § 9721(b).


9
  Appellant acknowledges “the depravity” of the crimes for which he was
convicted. Appellant’s Brief at 25.




                                      - 16 -
J.S54039/15


        Furthermore,

           Section 9781(c) specifically defines three instances
           in which the appellate courts should vacate a
           sentence and remand: (1) the sentencing court
           applied the guidelines erroneously; (2) the sentence
           falls within the guidelines, but is “clearly
           unreasonable” based on the circumstances of the
           case; and (3) the sentence falls outside of the
           guidelines and is “unreasonable.”        42 Pa.C.S. §
           9781(c). Under 42 Pa.C.S. § 9781(d), the appellate
           courts must review the record and consider the
           nature and circumstances of the offense, the
           sentencing court’s observations of the defendant, the
           findings that formed the basis of the sentence, and
           the sentencing guidelines. The weighing of factors
           under 42 Pa.C.S. § 9721(b) is exclusively for the
           sentencing court, and an appellate court could not
           substitute its own weighing of those factors. The
           primary consideration, therefore, is whether the
           court imposed an individualized sentence, and
           whether the sentence was nonetheless unreasonable
           for sentences falling outside the guidelines, or clearly
           unreasonable for sentences falling within the
           guidelines, pursuant to 42 Pa.C.S. § 9781(c).

Commonwealth v. Bricker, 41 A.3d 872, 875-76 (Pa. Super. 2012)

(alterations and some citations omitted and emphasis added).

     This Court has held that

        42 Pa.C.S.A. section 9721 affords the sentencing court
        discretion to impose its sentence concurrently or
        consecutively to other sentences being imposed at the
        same time or to sentences already imposed.               Any
        challenge to the exercise of this discretion ordinarily does
        not raise a substantial question.      Commonwealth v.
        Johnson, 873 A.2d 704, 709 n. 2 (Pa. Super. 2005); see
        also Commonwealth v. Hoag, [ ] 665 A.2d 1212, 1214
        ([Pa. Super.] 1995) (explaining that a defendant is not
        entitled to a “volume discount” for his or her
        crimes).



                                    - 17 -
J.S54039/15


Commonwealth v. Marts, 889 A.2d 608, 612 (Pa. Super. 2005) (some

citations omitted and emphasis added).

     In Commonwealth v. Dodge, 77 A.3d 1263 (Pa. Super. 2013)

appeal denied, 91 A.3d 161 (Pa. 2014), this Court affirmed a judgment of

sentence of forty years, seven months’ to eighty-one years and two months’

incarceration for “forty counts of receiving stolen property, two counts of

burglary, two counts of criminal trespass, and one count each of possession

of a small amount of marijuana, possession of drug paraphernalia, and

unauthorized use of a motor vehicle.” Id. at 1267 (footnote omitted). This

Court opined that

        a defendant may raise a substantial question where he
        receives consecutive sentences within the guideline ranges
        if the case involves circumstances where the application of
        the guidelines would be clearly unreasonable, resulting in
        an excessive sentence; however, a bald claim of
        excessiveness due to the consecutive nature of a sentence
        will not raise a substantial question. See Commonwealth
        v. Moury, 992 A.2d 162, 171–172 (Pa. Super. 2010)
        (“The imposition of consecutive, rather than concurrent,
        sentences may raise a substantial question in only the
        most extreme circumstances, such as where the aggregate
        sentence is unduly harsh, considering the nature of the
        crimes and the length of imprisonment.”)

Id. at 1270 (some citations omitted and second emphasis added).

     Our Supreme Court has stated:

        Where pre-sentence reports exist, we shall continue to
        presume that the sentencing judge was aware of relevant
        information regarding the defendant’s character and
        weighed those considerations along with mitigating
        statutory factors. A pre-sentence report constitutes the
        record and speaks for itself.   In order to dispel any


                                  - 18 -
J.S54039/15


         lingering doubt as to our intention of engaging in an effort
         of legal purification, we state clearly that sentencers are
         under no compulsion to employ checklists or any extended
         or systematic definitions of their punishment procedure.
         Having been fully informed by the pre-sentence
         report, the sentencing court’s discretion should not
         be disturbed. This is particularly true, we repeat, in
         those circumstances where it can be demonstrated that
         the judge had any degree of awareness of the sentencing
         considerations, and there we will presume also that the
         weighing process took place in a meaningful fashion. . . .

Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988) (emphasis added).

      “[A] crime’s impact on the victim continues to be a significant element

of a sentencing judge's consideration . . . .”          Commonwealth v.

Coulverson, 34 A.3d 135, 149-50 (Pa. Super. 2011).        Furthermore, “it is

undoubtedly appropriate for a trial court to consider a defendant’s lack of

remorse as a factor at sentencing, provided that it is specifically considered

in relation to protection of the public, the gravity of the offense, and the

defendant’s rehabilitative needs.”   Commonwealth v. Bowen, 975 A.2d

1120, 1125 (Pa. Super. 2009) (citation omitted).

      At the sentencing hearing, the record reveals the following: Appellant

stipulated to the admission of the sexually violent predator assessment.

N.T., 1/29/15, at 3. Appellant’s counsel stated:

            Your Honor, I’ve gone over this sexually violent
         predator assessment with [Appellant] at the Wayne County
         Correctional Facility this past weekend, in detail, and
         discussed it again with him this morning and we have no
         objection for the admission, or to the admission of the
         sexually violent predator assessment dated January 19,
         2015 and performed by Mary E. Muscari. It’s also part of
         the pre-sentence investigation report, Your Honor.


                                     - 19 -
J.S54039/15



Id.

      C.W. testified at the sentencing hearing, inter alia, as follows:

         . . . All of my life I’ve lived with the abuse no little girl
         should ever have to live with. I’ll never know what it’s like
         to have a normal childhood, or be a normal kid. I’ll never
         know who I could’ve been, what I could’ve done. Instead
         of having depression and ADD I could’ve been an outgoing
         child with my new friends, maybe even a cheerleader; who
         knows. I was four when it started. Who knows what I
         could’ve been like? My brain wasn’t even fully formed and
         now never will be. . . . I will never know what [it] is like to
         feel safe, feel protected. I’ll never get those years back. .
         . . With all that has happened to me the mental pain hurts
         worse than the physical. . . . This experience has made
         life hard on my family. It has mentally and physically hurt
         me and my loved ones. . . . I take so many pills, at least
         10 to 12, on a daily basis. Every day’s a struggle for me
         and it shouldn’t have to be. The things I’ve experienced
         affect the way I think on a daily basis. It has affected my
         school life, my home, and my everyday life. My whole life
         I have struggled in school until the rape stopped. When it
         did, I became an honor roll student. . . . At home I get
         very paranoid and I become extremely jumpy. My anxiety
         goes up, all because the memories come and go. Some
         days it’s a struggle to get out of bed and live among other
         people. When I’m around others I feel judged. I feel
         pitied. Always feeling like I have to watch out for myself
         to make sure it’s safe. . . . I lost my innocence to that
         man but he can’t take my strength away from me. He
         took my innocence without my permission, so now I’ll take
         his freedom away from him. I may never get that life I
         should’ve lived. I will never be that person I used to be all
         because of [Appellant].

Id. at 7-9. B.W. stated, inter alia, as follows:

             What I can tell you, as I don’t know if and when I’ll ever
         be able to trust anyone again. . . . All I know how to do is
         push people away for the fear of being hurt again, whether
         it be a relationship with a guy, my family members, or my
         friends. . . . I feel like emotionally I am numb, and


                                     - 20 -
J.S54039/15


            whenever someone does try to get close to me, I get this
            feeling in my chest of coldness and I want to be as far
            away from that person as possible.         This has had a
            particularly strenuous impact on the relationship I have
            with my parents. Ever since the rape was disclosed all
            they want to do [sic] me is hug me and shield me from all
            of this when all I want to do is be left alone. . . . I’m
            terrified of any guy going near me in a sexual way. . . . I
            don’t like going anywhere. If I do, I find myself always
            looking over my shoulder out of fear, fear that is
            unexplainable. . . . When you’re little the world is all good
            and perfect and no one can hurt you, and it was like that
            for me for 8 years. After being raped, my world view has
            totally changed. I no longer see the world as a safe and
            fun but look like [sic] it as a war field.

Id. at 10-12. C.W. testified, inter alia, as followed:

            . . . I don’t have anything written down or prepared for
            today but this whole situation pretty much has had a great
            effect on my life. I had to live with it up until I was 18
            years old,[10] and then coming to find out that it now [sic]

10
     At trial, C.W. testified:

            [The Commonwealth]: At some point             did   you   tell
            somebody what was happening to you?

            A: I did.

            Q: When was that?

            A: My senior year of high school, 2013, I told my cousin,
            [C.].

            Q: Would that be [C.K.]?

            A: Yes.

            Q: Tell us about that conversation?

            A: We were in gym class in the locker room. We were
            talking about something and all of a sudden she said she



                                       - 21 -
J.S54039/15


         only happened to me, but my cousin’s too. It made me
         feel like it was mainly my fault that all this happened
         because I never spoke out about it, never told anybody.
         Being raped at such a young age makes you feel like
         there’s no one you can trust. I was on a soccer team
         when I was 4 years old when the raping started, and my
         coach was a male and I ended up not playing soccer
         because I was afraid of my coach. There’s multiple things
         I have been able to do, but at the same time I haven’t
         been because I’ve been afraid of guys all of my life. I used
         to think that I can turn to my family for trust and support
         but there’s no one really you can trust but yourself.

Id. at 12.11

      At sentencing, the trial court stated:

         I’ve read every page of this pre-sentence report and,
         again, it was very thorough . . . . I read the DA’s
         sentencing memorandum, the sexual offender assessment
         board assessment, the victim impact statements I had as
         well.

                                  *     *      *

            Let me say something to the victims at this time . . . .
         I’m sure you heard this said to you before but as Judge

         had to tell me something and I was like, okay, you can tell
         me. And she said how [Appellant] had raped her and
         [B.M.] And I looked at her and I was like, he did the same
         thing to me . . . .

                                  *     *      *

         A: She asked why I didn’t tell and I told her because I was
         afraid nobody would believe me and she said that she felt
         the same way.

N.T., 11/12/14, at 10-11.
11
   Only three of the four victims were present at the sentencing hearing. Id.
at 14.



                                      - 22 -
J.S54039/15


          I’m saying it to you. None of this was your fault; none of
          it. And I appreciate your courage to come forward, and
          your courage here again today.

              Anybody doubts that there’s evil in the world, this ought
          to convince you otherwise. I was struck not only by the
          horrendous, despicable, disgusting criminal activities of
          [Appellant], but also . . . about the way you used violence
          to inflict your will upon these young people. Why, why any
          man would take a 4 year old child and do this to her is
          beyond human understanding. And then they had the
          courage to come forward today, and I looked at you as
          they were giving their accounts, and you had the audacity,
          the audacity, to look through your paperwork as they were
          pouring their hearts out to everybody here in this
          courtroom. . . .

Id. at 13-15.

        We find no relief is due. In the case sub judice, the court considered,

inter alia, the presentence investigation report and the victim impact

statements. See Devers, 546 A.2d at 18; Coulverson, 34 A.3d at 149-50.

The court noted Appellant’s lack of remorse.       See Bowen, 975 A.2d at

1125.     We find no abuse of discretion in the imposition of consecutive

sentences. See Dodge, 77 A.3d at 1270; Marts, 889 A.2d at 612.             The

court considered the gravity of the offenses. See Bricker, 41 A.3d at 875.

We discern no abuse of discretion by the trial court in the imposition of

sentence. See id. at 875-76.

        Judgment of sentence affirmed.




                                     - 23 -
J.S54039/15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/6/2015




                          - 24 -
                                                                                      Circulated 10/23/2015 11:20 AM




              IN THE COURT OF COMMON PLEAS OF THE 22ND JUDICIAL DISTRICT
                          COMMONWEALTH OF PENNSYLVANIA
                                 COUNTY OF WAYNE                                                           \
  COMMONWEALTH OF PENNSYLVANIA, :

  vs.
                                                         CRIMINAL DIVISION
  G ..     F.Ktlml,
                  Defendant                              NO. 466-CR-2013


                                     STATEMENT OF REASONS


          On November 12, 2014, following a trial by jury, Defendant, Gllf     Ke     was found guilty

 of seven (7) counts of Rape of a Child, two (2) counts of Involuntary Deviate Sexual Intercourse

 with a Child; one (1) count of Aggravated Indecent Assault, and one (1) count of Corruption of

 Minors. On January 29, 2015, Defendant was sentenced to undergo incarceration in a State

 Correctional Facility for a period of 600 months (50 years) to 1,212 months (101 years). Presently,

 Defendant appeals from this sentence.

         Following Defendant's sentencing, Defendant         filed a Motion for Post-Trial Relief.

Defendant filed the motion in the form of: (1) a Motion for Judgment of Acquittal, (2) a Motion in

Arrest of Judgment, (3) a Motion for New Trial, (4) a Motion to Modify Sentence, and (5) a Motion

for Transcription, Production and Circulation of the Notes of Testimony. On February 12, 2015,

this Court granted Motion 5 and denied Motions 1, 2, 3, and 4. Presently, Defendant appeals from

this order.


                                         Sentencing Order

         As stated previously,   Defendant was sentenced to undergo incarceration          in a State

Correctional Facility for a period of 600 months (50 years) to 1,212 months (IO 1 years). It is argued




                                                                          I
                                            Page 1 of 19


                                   :SCANNED
                                                                         (
                                                                         '
                                                                             •'{). . .._
                                                                                           Circulated 10/23/2015 11:20 AM
                                                                                .J




                                                                                                                     I,
 that this sentence is "utterly harsh and oppressive." Defendant's Concise Statement of Matters

 Complained of on Appeal, paragraph
                           >
                                    30. Defendant requests that the sentences imposed be \

 modified to nm concurrently with any and all other sentences imposed by this Court.

        It has long been established that the imposition of sentence rests solely within the broad

 discretion of the sentencing judge. Conunonwealth v. Williams, 317 A.2d 250, 251 (1974). It is

equally well-settled that an appellate court will not find an abuse of that broad discretion, providing

that the sentence is within statutory limits, unless the sentence imposed is so manifestly excessive

as to inflict too severe a punislunent. Commonwealth v. Person, 297 A.2d 460, 462 (1972). The

imposition of a concurrent or consecutive sentence for multiple convictions also rests within the

discretion of the sentencing judge, unless the sentence imposed is so manifestly excessive as to

inflict too severe a punislunent. Commonwealth v. Norris, 375 A.2d 122, 124 (Pa. Super. 1977).

        Rape, being a felony of the first degree ( 18 Pa. C.S.A. § 3121 ), is punishable by a maximum

sentence of twenty (20) years imprisonment. 18 Pa. C.S.A.           § 1103(1 ). In the present case,

Defendant was convicted by a jury of seven (7) counts of Rape of a Child. Involuntary Deviate

Sexual Intercourse, being a felony of the first degree (18 Pa. C.S.A. § 3123(b)), is punishable by a

maximum sentence of twenty (20) years imprisonment. 18 Pa. C.S.A. §· 1103(1). In the present

case, Defendant was convicted by a jury of two (2) counts of Involuntary Deviate Sexual

Intercourse with a Child. Aggravated Indecent Assault, being a felony of the second degree (18

Pa. C.S.A. § 3125(7)), is punishable by a maximum sentence of ten (10) years imprisonment. 18

Pa. C.S .A. § 1103(2). In the present case, Defendant was convicted by a jury of one (1) count of

Aggravated Indecent Assault. Corruption of Minors, being a misdemeanor of the first degree (18

Pa. C.S.A. § 6301 (a)(!)), is punishable by a maximum sentence of five (5) years imprisonment.




                                           Page 2 of 19
                                                                                  Circulated 10/23/2015 11:20 AM




 18 Pa. C.S.A. § 1104(1). In the present case, Defendant was convicted by a jury of one (1) count
                                                                                                        \
 of Corruption of Minors.

         Defendant's sentence to undergo incarceration in a State Correctional Facility for a period

 of 600 months (50 years) to 1,212 months (101 years) is well within the statutory limits.

                                                                                                            \
 Furthermore, this Court does not find the sentence imposed to be so manifestly excessive as to

 inflict too severe a punishment. Through the use of force and threats, the Defendant, over the

course of several years, used four (4) young members of his family for his own sexual gratification.

The emotional scarring the Defendant has inflicted upon the lives of these four ( 4) young ladies

will never fully heal.


                                Motion for Judgment of Acquittal

        As stated previously, this Court denied Defendant's Motion for Judgment of Acquittal. It

is argued that the testimony and evidence presented by the Commonwealth was insufficient to

sustain the underlying jury verdict; therefore, Defendant should be acquitted of all charges. In

reviewing the sufficiency of the evidence:

        We must view the evidence presented and all reasonable inferences taken therefrom in the
        light most favorable to the Commonwealth, as verdict winner. The test is whether the
        evidence, thus viewed, is sufficient to prove guilt beyond a reasonable doubt.

Commonwealth v. Davis, 799 A.2d 860, 864-65 (Pa. Super. 2002). "The facts and circumstances

established by the Commonwealth need not be absolutely incompatible with the defendant's

innocence, but the question of any doubt is for the trier of fact unless the evidence is so weak and

inconclusive that, as a matter of law, no probability of fact can be drawn from the combined

circumstances."   Id. at 866.




                                             Page 3 of 19
                                                                                    Circulated 10/23/2015 11:20 AM




  I.    Rape of a Child

        Defendant was convicted by a jury of seven (7) counts of Rape of a Child. The relevant             \

statutory provision governing this offense provides: "A person commits the offense of rape of a

child, a felony of the first degree, when the person engages in sexual intercourse with a

complainant who is less than 13 years of age." 18 Pa. C.S.A. § 3121 ( c;. "Penetration, however

slight, with the penis is necessary to establish the element of sexual intercourse." Commonwealth

v. Wall, 953 A.2d 581, 584 (Pa. Super. 2008). "A rape victim's uncorroborated testimony to penal

penetration is sufficient to establish sexual intercourse and thus support a rape conviction." Id .. '

        Under Count # 1, a jury found that from August 15, 2006 to August 14, 2007, Defendant

raped his eight (8) year old niece, C..       K1II (hereinafter   "C ..   '). C-   testified in relevant

part as to what occurred when she was an eight (8) year old little girl:

        Q: You said when you turned 8 something changed, correct?

        A: Correct.

        Q: What happened?

       A: It was night time and G ..    K.,     I was laying in my bed and he walked into my room,

       he shut the door and locked it and he pushed me down on the bed, which wasn't hard since

       I was already laying down for bed. He pushed me down on the bed, held my arms down

       and he stuck his penis in my vagina.

N.T. Trial, 11/10/2014, at 6-7.

       Here, the jury obviously found C ..            testimony credible and chose not to believe

Defendant's version of the events. It was within the province of the jury as fact-finder to resolve

all issues of credibility, resolve conflicts in evidence, make reasonable inferences from the

evidence, believe all, none, or some of the evidence, and ultimately adjudge Defendant guilty. This



                                            Page 4 of 19
                               .       .
                                                .        .
                                                                 -----   •
                                                                             "
                                                                             •
                                                                                 .                                 .
                                                                                                                        •   •     !


                                                                                                 Circulated 10/23/2015 11:20 AM



                                           ••
     Court does not find the evidence to be weak and inconclusive.               C9I testified    that she was less

     than 13 years of age when Defendant penetrated her vagina with his penis. Therefore, the evidence.

    is sufficient to prove guilt beyond a reasonable doubt.

            Under Counts #2, #3, #4, and #5, a jury found that from August 15, 2007 to August 14,

    2011, Defendant raped his niece, C-                on four (4) other separate occasions.     c•      testified in

    relevant part as to what transpired as she grew up from an eight (8) year old little girl to a thirteen

    ( 13) year old young lady:

            Q: How often did it happen?'

            A: The same, once a month, once every two weeks.

            Q: And was it always in your bedroom?

            A:No.

            Q: Where else did it happen?

           A: The pull-out couch.

    N.T. Trial, 11/10/2014, at 8.

           Q: Let's put it this way, C-             did he move out the first time after he began to rape you72

           A: Yes.

           Q: So, it was after you were 8 years old?

           A: Yes.

           Q: And do you   k.1101,,v   where the defendant moved?

           A: Down here in Honesdale, I passed it today going to Dunkin.

           Q: When the defendant moved to Honesdale, did he continue to rape you?




I
 The ADA's question is referring to the first incident when Defendant penetrated C-s vagina with his penis.
2
 Here, the ADA is establishing a timeline. Defendant was living in (9's family home when the first incident
occurred.

                                                      Page 5 of 19
                                                                                            Circulated 10/23/2015 11:20 AM




            A: Yes.

    N.T. Trial, 11/10/2014, at 9~ 10.

            Q: Let's talk about G•'s     house in Honesdale; where would it happen there?

            A: It would happen in the living room on the couch or on the floor.

    N.T.Trial,11/10/2014, at 10.

            Q: Approximately, how many times did the defendant rape you on that couch, or on the

            floor next to the couch, in Honesdale?

            A: Until he moved out again back into my house and still raped me.

    N.T. Trial, 11/10/2014, at 12.

            Q: So, you don't exactly know how old you guys were?3

           A: No, I'm sorry, everything kind of mixes because it happened so much.

           Q: Okay, so on this day when you guys are playing Truth or Dare the game begins, correct?

           A: Correct.

    N.T. Trial, 11/10/2014, at 13.

           Q: At some point did the game change?

           A: Yes.

           Q: What happened?

           A: He dared B••        to touch his penis.

           Q: And did she do that?

           A: She did.

           Q: Did you see her do that?

           A: Yes, l did.


3
 The ADA's question is referring to an incident that occurred after the Defendant moved from his Honesdale home
back into c••s family  home.

                                                 Page 6 of 19
                                                 .                     .   :                                                                    .    .
                                                                                                                          •=- -~
                                   -~-~                                    ~---',;.'                                                                                   Circulated 10/23/2015 11:20 AM




        Under Count #12, a jury found that from July 6, 2006 to December 25, 2007, Defendant             I
                                                                                                         \
                              ,
 raped his brother's nine (9) year old sister-in-law, B t Sli M...   (hereinafter "B      ").

 B        testified in relevant part as to what occurred when she was a nine (9) year old little girl:

        A: We were playing Truth or Dare and it was innocent like stuff, to embarrass each other

        and G..     got involved and it turned sexual.

        Q: Do you remember about how old you were at this time?

        A: Um, around 9.

N.T. Trial, 11/10/2014, at 48-49.

        Q: Alright, tell us what happened.

        A: G.. , I don't remember exactly in what order everything happened, but I do remember

        being dared to put my mouth on his penis.

        Q: And did you do that?

        A: Yes.

        Q: Go on.

       A:He dared me and C-           to, I don't exactly remember if it was a dare or not, but I do

       remember him going back and forth between us putting, like, his penis in us.

N.T. Trial, 11/10/2014, at 49-50.

       Here, the jury obviously found Bf          R's testimony credible and chose not to believe

Defendant's version of the events. It was within the province of the jury as fact-finder to resolve

all issues of credibility, resolve conflicts in evidence, make reasonable inferences from the

evidence, believe all, none, or some of the evidence, and ultimately adjudge Defendant guilty. This

Court does not findthe evidence to be weak and inconclusive. B•••          testified that she was less




                                             Page 8 of 19
                                                                                                                                            '       .     .    .   .
                                                                                                       ...... --··-·---·-·-·-·------··-···-· .. ··-··'·------·--
                                                                                   Circulated 10/23/2015      11:20 AM

                                    r··,
                                    \


 than 13 years of age when Defendant penetrated her vagina with his penis. Therefore, the evidence

is sufficient to prove guilt beyond a reasonable doubt.

         Under Counts l-l, a jury found that from July 25, 2000 to February 13, 2003, Defendant

                 year old niece, Ccmlll w41z••tt(hereinafter "C-").
raped his five (5)                                                                C...             testified in

relevant part as to what occurred when she was a five (5) year old little girl:

        Q: At some point did something happen between you and your Uncle Gary?

        A: Yes.

        Q: How old were you?

        A: I was about five years old.

        Q: Tell us what happened?

        A: I was in my playroom down in the basement playing with my toys and he came

        downstairs and told me to follow him to my room. I followed him and he locked the door

        behind us. He took off his pants and pulled his penis out and laid on my bed and told me

        to come here and he put me on top of him.

N.T. Trial, 11/12/2014, at 5.

        Q: C-did          this ever happen to you again?

        A: Yes.

        Q: About how often did it happen to you?

        A: About one or two times a week?

        Q: For how long?

        A: Three years.

N.T. Trial, 11/12/2014,     at 6.

        Q: What did he do when you were on his lap?



                                              Page 9 of 19
                                                                                  Circulated 10/23/2015 11:20 AM




         A: He would face me away from him and he would penetrate me.

         Q: With his penis?

         A: Yes.

 N.T. Trial, 11/12/2014, at 8.

        Q: At some point does the defendant stop doing this to you?                                        \


        A: Yes.

        Q: How old were you?

        A: Eight years old.

N.T. Trial, 11/12/2014, at 10.

        Here, the jury obviously found C......     's testimony credible and chose not to believe

Defendant's version of the events. It was within the province of the jmy as fact-finder to resolve

all issues of credibility, resolve conflicts in evidence, make reasonable inferences from the

evidence, believe all, none, or some of the evidence, and ultimately adjudge Defendant guilty. This

Court does not find the evidence to be weak and inconclusive. CGIII" testified that she was less

than 13 years of age when Defendant penetrated her vagina with his penis. Therefore, the evidence

is sufficient to prove guilt beyond a reasonable doubt.


 II.    Involuntary Deviate Sexual Intercourse with a Child

        Defendant was convicted by a jury of two (2) counts of Involuntary Deviate Sexual

Intercourse with a child. The relevant statutory provision governing th.is offense provides: "A

person commits involuntary deviate sexual intercourse with a child, a felony of the first degree,

when the person engages in deviate sexual intercourse with a complainant who is less than 13

years of age." 18 Pa. C.S.A. § 3 l 23(b ). Deviate sexual intercourse is considered to have occurred




                                          Page 10 of 19
                                                                                     Circulated 10/23/2015 11:20 AM




 if"the perpetrator engaged in acts of oral or anal intercourse, which involved penetration however
                                                                                                           \
 slight." Commonwealth v. L.N., 787 A.2d 1064, 1070 (Pa. Super. 2001 ).

          Under Count #6, a jury found that from August 15, 2006 to August 14, 2007, Defendant

 engaged in involuntary deviate sexual intercourse with his niece,    C..-   C41111testified in relevant

 part:

         A: After she does that it's my turn and he dares me to touch his balls and after that it was

         oral. He asked B         to lick his penis and then there was time when he said lick his balls,

         suck on his penis, that stuff.

         Q: Did you do that?

         A: Yes.

         Q: Did you see   B••      do that?

         A: Yes.

N.T. Trial, 11/10/2014, at 15.

         Q: Now, the second Christmas incident, and Ithink there were two; is that correct?

         A: That's correct.

         Q: Occurred when?

         A: When I was 8 or 9 with Be         & um, 9 and 11 I don't know. 8/9, 9/10 could be either.

N.T. Trial, 11/10/2014, at 25.

         Here, the jury obviously found c•·s           testimony credible and chose not to believe

Defendant's version of the events. It was within the province of the jury as fact-finder to resolve

all issues of credibility, resolve conflicts in evidence, make reasonable inferences from the

evidence, believe all, none, or some of the evidence, and ultimately adjudge Defendant guilty. This

Court does not find the evidence to be weak and inconclusive.        c•    testified that she was less



                                              Page 11 of 19
                                                                                   Circulated 10/23/2015 11:20 AM

                               t:
                               ('\



than 13 years of age when Defendant penetrated her mouth with his penis. Therefore, the evidence

is sufficient to prove guilt beyond a reasonable doubt.

        Under Count # 13, a jury found that from July 7, 2006 to December 15, 2007, Defendant

engaged in involuntary deviate sexual intercourse with his brother's .sister-in-Iaw,        BBiim••

B        testified in relevant part:

        A: We were playing Truth or Dare and it was innocent like stuff to embarrass each other                -,

        and   G•   got involved and it turned sexual.

        Q: Do you remember about how old you were at this time?

       A: Um, around 9.

N.T. Trial, 11/10/2014, at 48-49.

       Q: Alright, tell us what happened.

       A:   o-,, I don't remember      exactly in what order everything happened, but I do remember

       being dared to put my mouth on his penis.

       Q: And did you do that?

       A: Yes.

N.T. Trial, 11/10/2014, at 49-50.

       Here, the jury obviously found       B••iWts     testimony credible and chose not to believe

Defendant's version of the events. It was within the province of the jury as fact-finder to resolve

all issues of credibility, resolve conflicts in evidence, make reasonable inferences from the

evidence, believe all, none, or some of the evidence, and ultimately adjudge Defendant guilty. This

Court does not find the evidence to be weak and inconclusive. BD••testified        that she was less

than 13 years of age when Defendant penetrated her mouth with his penis. Therefore, the evidence

is sufficient to prove guilt beyond a reasonable doubt.



                                             Page 12 of 19
                                                                                     Circulated 10/23/2015 11:20 AM




 III.       Aggravated Indecent Assault
                                                                                                            I
            Defendant was convicted by a jury of one (1) count of Aggravated Indecent Assault. The '-

· relevant statutory provision governing this offense provides: "Except as provided in sections 3121

 (relating to rape), 3122.1 (relating to statutory sexual assault), 3123 (relating to involuntary deviate

 sexual intercourse) and 3124.l (relating to sexual assault), a person who engages in penetration,               \

 however slight, of the genitals or anus of a complainant with a part of the person's body for any

 purpose other than good faith medical, hygienic or law enforcement               procedures commits

 aggravated indecent assault if the complainant is less than 13 years of age." 18 Pa. C.S.A.' §

 3125(7).

         Under Count # 11, a jury found that Defendant committed Aggravated Indecent Assault

 against his niece,   C41111 C ...   testified in relevant part:

         Q: Did the defendant ever put his fingers inside your vagina?

        A: Yes.

        Q: When did that happen?

        A: Normally, every time before he raped me.

N.T. Trial, 11/10/2014, at 7.

        Q: At what point did the defendant move out of your house?

        A: When I was 13.

        Q: And is that when he stopped raping you?

        A: Yes.

N. T. Trial, 11/10/2014, at 19.

        Here, the jury obviously found C-'s              testimony credible and chose not to believe

Defendant's version of the events. It was within the province of the jury as fact-finder to resolve



                                               Page 13 of 19
                 ····· ·······-~---~-    ----        --
                                                                                         Circulated 10/23/2015 11:20 AM
                                                                                '
                                                                                    '·



 all issues of credibility, resolve conflicts in. evidence, make reasonable inferences from the

 evidence, believe all, none, or some of the evidence, and ultimately adjudge Defendant guilty. This \

 Court does not find the evidence to be weak and inconclusive. C-testified                that she was less

 than 13 years of age when Defendant penetrated her vagina with his fingers. No good faith medical,

 hygienic or law enforcement purpose existed because C-               testified that he would penetrate her

 with his fingers before raping her. Therefore, the evidence is sufficient to prove guilt beyond a

 reasonable doubt.


 IV.     Corruption of Minors

         Defendant was convicted by a jury of one (1) count of Corruption of Minors. The relevant

statutory provision governing this offense provides: "whoever, being of the age of 18 years and

upwards, by any act corrupts or tends to corrupt the morals of any minor less than 18 years of age,

or who aids, abets, entices or encourages any such minor in the commission of any crime, or who

knowingly assists or encourages such minor in violating his or her parole or any order of court,

commits a misdemeanor of the first degree." 18 Pa. C.S.A. § 6301(a)(l). "In deciding what conduct

can be said to corrupt the morals of a minor, the common sense of the community, as well as the

sense of decency, propriety and the morality which most people entertain is sufficient to apply the

statute to each particular case, and to individuate what particular conduct is rendered criminal by

it." Commonwealth v. Slocum, 86 A.3d 272, 277 (Pa. Super. 2014).

        Under Count #15, a jury found that Defendant committed Corruption of Minors. Vb                   2

Ktll (hereinafter    "V--"),            who was thirteen (13)years old on the day of trail, testified in

relevant part:




                                                 Page 14 of 19
                                                                                                   .                             ,,
                                                                           -     ~          ~ ~_,.,,.-.,'.WO.~--~-~------   ~v   --




                                                                               Circulated 10/23/2015 11:20 AM




         A: We were playing Truth or Dare, it was all innocent and G•was       in there playing my
                                                                                                         I
                                                                                                         I


         Nintendo Gameboy and he was beating a level for me and then he started playing and it

         went all wrong.

         Q: Do you remember about how old you were at the time?

         A: Not exactly, but I would say about 6 or 7.

 N.T. Trial, 11/10/2014, at 63-64.

         Q: Tell us why the game went all wrong.

         A: Because then he started daring us to do inappropriate stuff.

         Q: Who's he?




        Q: Do you remember the first inappropriate dare?

        A: Touch his wiener.

        Q: Do you remember who he dared to touch his wiener?

        A:B•      I andC ..

        Q: Did they touch his wiener?

        A: Yes.

        Q: Did you see them do that?

       A: Yes.

N.T. Trial, 11/10/2014, at 64.

       Q: Did you go to your bed?

       A: Yes.

       Q: Is that in the same room as where the Truth or Dare game was going on?

       A: Yes.



                                          Page 15 of 19
                                                                                     Circulated 10/23/2015 11:20 AM




         Q: Did you keep your eyes open?

         A: For most of the part.

         Q: Tell us what you saw.

         A: I saw C-and      BIC.-   -put   their mouth and touch   GW's   wiener.

         Q: Did you see anything else?

         A:No.

         Q: At some point did you close your eyes.

         A: Yes.

 N.T. Trial, 11/10/2014, at 65.

        Q: At some point after that did something else happen with G•?

        A: Yeah.

        Q: About how old were you?

        A: I don't know exactly, but about 11.

        Q: Okay and tell us what happened that time.

        A: I was sleeping over at his house, me and my brother        131111   and my cousin and my

        brother woke me up and I tried to get them in trouble and went into my uncle's room and

        told him and he picked up the blankets and said come on, so I got into the bed with him

        and when I laid down he started rubbing my crotch.

N.T. Trial, 11/10/2014, at 66.

       Here, the jury obviously found V ....       's testimony credible and chose not to believe

Defendant's version of the events. It was within the province of the jury as fact-finder to resolve

all issues of credibility, resolve conflicts in evidence, make reasonable inferences from the




                                            Page 16 of 19
                                . -~-·-··--------···   . ···--·-··.·.,- .._.,-~,--=- ... -..   -.- - .....   ·.•r,.,,.,........,,.,.,.,,..,..,...~...,.-...,.-·,,,,...,..,.,_,.,...,_                      -=-·--
                                                                                                                                                                                        • ..,,.._~-···--··-- -=-  =·----------



                                                                                                                                                                                                  Circulated 10/23/2015 11:20 AM
                                                                                                                                                                                        (\


 evidence, believe all, none, or some of the evidence, and ultimately adjudge Defendant guilty. This

 Court does not find the evidence to be weak and inconclusive.

            According to v•      I 's testimony, she was less than 18 years of age because the first

 incident occurred when she was six ( 6) or seven (7), and the second incident occurred when she

 was eleven (11). v••was               born September 8, 2001 (N.T. Trial, 11/10/2014, at 62); therefore,

 the first incident would have occurred in 2007 or 2008, and the second incident would have

 occurred in 2012. Defendant was born June 13, 1982 (N.T. Trial, 11/12/2014, at 57); therefore, he

 was of the age of 18 years and upwards when both incidents occurred. Based on the common sense

 of the community, as well as the sense of decency, propriety and morality which most people

 entertain, Defendant corrupted the morals                           ofv••t.. (1) when Defendant                                                                                             had sexual contact with

c-.and        B••-•    in the presence of Vi...                                           and (2) when Defendant rubbed the vaginal area

ofV"(       I . Therefore, the evidence is sufficient to prove guilt beyond a reasonable doubt.


                                          Motion in Arrest of Judgment

           As stated previously, this Court denied Defendant's Motion in Arrest of Judgment. It is

argued that the testimony and evidence presented by the Commonwealth rendered a jury verdict

that was against the clear weight of the evidence; therefore, Defendant's motion should have been

granted. "[T]he assertion that the verdict is against the weight of the evidence is not a proper

consideration in passing on a motion inanest of judgment. .. " Commonwealth v. Kirkman, 399

A.2d 720, 722 (Pa. Super. 1979). The proper standard to be used in deciding the motion is as

follows:

         Whether accepting all of the evidence and all reasonable inferences therefrom, upon which,
         if believed, it would be nonetheless insufficient in law to find beyond a reasonable doubt
         that the appellee is guilty of the crime charged.




                                                                Page 17 of 19
   ·..... ···--·······-·-·····=···=====   -===~-=------------------------
                                                                                      Circulated 10/23/2015 11:20 AM




 Id. For the reasons set forth in the previous. section, the Commonwealth presented sufficient

 evidence to find beyond a reasonable doubt that Defendant is guilty of the crimes charged.


                                             Motion for New Trial

             As stated previously, the Court denied Defendant's Motion for Nfw Trial. It is argued that

 the testimony and evidence presented by the Commonwealth rendered a jury verdict that was

 against the clear weight of the evidence; therefore, Defendant's Motion for New Trial should have

 been granted.

            A motion for new trial on grounds that the verdict is contrary to the weight of the evidence
            concedes that there is sufficient evidence to sustain the verdict but contends, nevertheless,
            that the verdict is against the weight of the evidence. Whether a new trial should be granted
            on grounds that the verdict is against the weight of the evidence is addressed to the sound
            discretion of the trail judge, and his decision will not be reversed on appeal unless there
            has been an abuse of discretion. The test is not whether the court would have decided the
            case in the same way but whether the verdict is so contrary to the evidence as to make the
            award of a new trial imperative so that right may be given another opportunity to prevail.

Davis, at 865 (Pa. Super. 2002).

            The jury in this case listened to four (4) young ladies recount how the Defendant took the

innocence of childhood away from them. According to Defendant's testimony, all four (4) of these

young ladies are liars. The reason he provided was that they were upset with him over a physical

altercation that took place between him and his brother, I91K:!119 N.T. Trial, 11/12/2014, at 88.

Defendant testified that the fight started because B... was drunkenly beating his wife. N.T. Trial,

11/12/2014, at 110. According to the Defendant,       c• v.._..and        witnessed the altercation and

did not understand that he was trying to defend their mother. N.T. Trial, 11/12/2014, at 88, 106.

The jury obviously did not find Defendant's reason to be credible. This Court agrees with the jury

and does not find the verdict so contrary to the evidence as to make the award of a new trial

imperative.



                                               Page 18 of 19
                                                                  ,,       Circulated 10/23/2015 11:20 AM
                                                                       '
                                                                       )




                                                                BY THE COURT



DATE:   ~n   I.J;--+-7-f-1-f   --+-~-4--;+-~-

cc:     Richard B. Henry> Esq.
        District Attorney

KP




                                                Page 19 of 19